Order entered May 1, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00082-CR
                                       No. 05-19-00083-CR
                                       No. 05-19-00084-CR

                             CASEY MICHAEL JONES, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
             Trial Court Cause Nos. F17-41184-V, F17-41185-V & F17-41186-V

                                             ORDER
       The reporter’s record was due March 12, 2019. Before the Court is court reporter Peri

Wood’s April 29, 2019 request for extension of time to file the reporter’s record. We GRANT

the request. We ORDER the complete reporter’s record filed within THIRTY DAYS OF THE

DATE OF THIS ORDER. We caution Ms. Wood that further extensions are disfavored.

       We DIRECT the Clerk to send copies of this order to the Honorable Brandon

Birmingham, Presiding Judge, 292nd Judicial District Court; Peri Wood, official court reporter,

292nd Judicial District Court; and to counsel for all parties.

                                                        /s/      ROBERT D. BURNS, III
                                                                 CHIEF JUSTICE